THIS IS AN ENGLISH TRANSLATION FROM
THE ORIGINAL CHINESE LANGUAGE DOCUMENT







AGREEMENT FOR THE TRANSFER/ASSIGNMENT OF LEASE CONTRACT

Party A: Shanghai Jinqiao Export Processing District (South District)
Development & Construction Company Limited
Party B: Nu Skin Asia Investment, Inc.
Party C: Pharmanex LLC

Re: Jianqiao Factory

Clause 1:   With effect from 1 April 2004, Party B will transfer all the rights
and obligations to Party C under to the lease contract. Party C agreed the said
transfer. Party A agreed the transfer of rights and obligations related to the
lease contract between Party B and Party C.


Clause 3:   Party A agreed that the contract terms which have already been
performed by Party B will be deemed to be done by Party C. Party A agreed the
deposit of RMB197075.66 which has already been paid by Party B will be deemed to
be the deposit paid by Party C to Party A. This will be returned to Party C by
Party A once the lease contract is terminated.


Signed by all parties on 1 April, 2004

Party A:    Shanghai Jin Qiao Export Processing Zone

Legal representative or authorized representative:
/s/  Zhang Guanming
Zhang Guanming

Party B:    Nu Skin Asia Investment, Inc.

Legal representative or authorized representative:
/s/  D. Matthew Dorny
D. Matthew Dorny